Exhibit 10.18

Execution Version

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this “Agreement”) is made this 23rd day of November,
2011, by and between Manning & Napier, Inc., a Delaware corporation (the
“Company”), and Manning & Napier Group, LLC, a Delaware limited liability
company (“Manning & Napier Group”).

W I T N E S S E T H:

WHEREAS, on the date hereof, the Company has consummated the initial public
offering of its Class A common stock, par value $0.01 per share (the “Initial
Public Offering”); and

WHEREAS, pursuant to the terms and conditions set forth herein, the Company
desires to purchase, and Manning & Napier Group desires to issue, Class A units
of Manning & Napier Group with a portion of the net proceeds it received in the
Initial Public Offering.

NOW, THEREFORE, in consideration of the foregoing premises, the respective
covenants and agreements set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, hereby
agree as follows:

1. Purchase of Class A Units.

(a) Subject to the terms and conditions set forth in this Agreement, Manning &
Napier Group shall issue to the Company, and the Company shall purchase from
Manning & Napier Group, 2,413,516 Class A units of Manning & Napier Group (the
“Class A Units”) for an aggregate cash purchase price equal to $28,962,194 (the
“Purchase Price”). The price per Class A Unit shall be equal to the price per
share of the Company’s Class A common stock in the Initial Public Offering.

(b) The closing of such issuance and purchase shall take place on the date
hereof and shall be effected by (i) Manning & Napier Group delivering to the
Company all instruments necessary to effect the issuance and transfer of the
Class A Units and (ii) the Company delivering the Purchase Price to Manning &
Napier Group by wire transfer of immediately available funds to an account
designed by Manning & Napier Group in writing.

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to Manning & Napier Group as follows:



--------------------------------------------------------------------------------

(a) Corporate Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization.

(b) Authorization and Validity of Agreement. The Company has all requisite
corporate power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution and delivery of this Agreement and the
performance of the Company’s obligations hereunder have been duly authorized by
all necessary corporate action, and no other corporate proceedings on the part
of the Company is necessary to authorize such execution, delivery and
performance. This Agreement has been duly executed by the Company and, assuming
due execution by Manning & Napier Group, constitutes its valid and binding
obligation, enforceable against it in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, moratorium or similar laws of
general application relating to or affecting creditors’ rights generally and
except for the limitations imposed by general principles of equity.

(c) No Conflict or Violation. The execution, delivery and performance by the
Company of this Agreement does not and will not (i) violate or conflict with any
provision of the organizational documents of the Company or (ii) violate any
provision of law, or any order, judgment or decree of any court or other
governmental entity.

(d) Accredited Investor; Investigation. The Company (i) is an “accredited
investor” as such term is defined in Rule 501 promulgated under the Securities
Act of 1933, as amended (the “Securities Act”), (ii) is acquiring the Class A
Units for investment and for the Company’s own account and not with a view to,
or for resale in connection with, any distribution, except pursuant to
registration under the Securities Act or an exemption from such registration
available under the Securities Act, and in compliance with foreign securities
laws, as applicable, (iii) understands that the Class A Units have not been
registered under the Securities Act or under any securities or blue sky laws
and, as a result, are subject to substantial restrictions on transfer, (iv) has
had the opportunity to ask questions of, and to receive answers from,
appropriate officers and employees of Manning & Napier Group with respect to the
terms and conditions of the transactions contemplated hereby and with respect to
Manning & Napier Group and the Class A Units and (v) has had access to such
financial and other information as requested in order for the undersigned to
make an informed decision as to an investment in Manning & Napier Group, and has
had the opportunity to obtain any additional information required to verify any
of such information to which the undersigned has had access.

3. Representations and Warranties of Manning & Napier Group. Manning & Napier
Group hereby represents and warrants to the Company as follows:

(a) Organization. Manning & Napier Group is a limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation.

 

2



--------------------------------------------------------------------------------

(b) Authorization and Validity of Agreement. Manning & Napier Group has all
requisite limited liability company power and authority to enter into this
Agreement and to carry out its obligations hereunder. The execution and delivery
of this Agreement and the performance of Manning & Napier Group’s obligations
hereunder have been duly authorized by all necessary limited liability company
action, and no other limited liability company proceedings on the part of
Manning & Napier Group is necessary to authorize such execution, delivery and
performance. This Agreement has been duly executed by Manning & Napier Group
and, assuming due execution by the Company, constitutes its valid and binding
obligation, enforceable against it in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, moratorium or similar laws of
general application relating to or affecting creditors’ rights generally and
except for the limitations imposed by general principles of equity.

(c) No Conflict or Violation. The execution, delivery and performance by
Manning & Napier Group of this Agreement does not and will not (i) violate or
conflict with any provision of the organizational documents of Manning & Napier
Group or (ii) violate any provision of law, or any order, judgment or decree of
any court or other governmental entity.

4. Miscellaneous.

(a) Further Assurances. Each party hereto shall execute, deliver, file and
record, or cause to be executed, delivered, filed and recorded, such further
agreements, instruments and other documents, and take, or cause to be taken,
such further actions, as any other party hereto may reasonably request as being
necessary or advisable to effect or evidence the transactions contemplated by
this Agreement.

(b) Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with regard to the subject matter hereof.

(c) Amendments; Waivers. This Agreement may be amended, modified or superseded,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by parties hereto.
No waiver of any provision of this Agreement shall be valid unless in writing
and signed by the party against whom enforcement is sought. The failure of any
party at any time or times to require performance of any provisions hereof will
in no manner affect the right at a later time to enforce the same. No waiver by
any party of any condition, or of any breach of any term, covenant,
representation or warranty contained in this Agreement, in any one or more
instances, will be deemed to be or construed as a further or continuing waiver
of any such condition or breach or a waiver of any other condition or of any
breach of any other term, covenant, representation or warranty.

(d) Successors and Assigns. All of the terms, covenants, representations,
warranties and conditions of this Agreement will be binding upon, and inure to
the benefit of, and be enforceable by, the parties hereto and their respective
successors and assigns.

 

3



--------------------------------------------------------------------------------

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York, without giving
effect to any choice of law or conflict of law provisions or rule that would
cause the application of the laws of any jurisdiction other than the State of
New York.

(f) Severability. If any provision of this Agreement shall become illegal,
invalid, unenforceable or against public policy for any reason, or shall be held
by any court of competent jurisdiction to be illegal, invalid, unenforceable or
against public policy, then such provision shall be severed from this Agreement
and the remaining provisions of this Agreement shall not be affected thereby and
shall remain in full force and effect. In lieu of each provision that becomes or
is held to be illegal, invalid, unenforceable or against public policy, there
shall be automatically added to this Agreement a provision as similar in
substance to the objectionable provision as may be possible and still be legal,
valid, enforceable and in compliance with public policy.

(g) Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(h) Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all parties hereto had executed the same document.
All such counterparts shall be construed together and shall constitute one
instrument.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

MANNING & NAPIER, INC. By:   /s/ Richard B. Yates   Name: Richard B. Yates  
Title: Corporate Secretary

 

MANNING & NAPIER GROUP, LLC By:   /s/ Patrick Cunningham  

Name: Patrick Cunningham

Title: CEO

[Signature Page to Purchase Agreement of Manning & Napier, Inc. and Manning &
Napier Group, LLC]